DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication(s) filed on 12/03/2020.

Response to Arguments

Applicant's arguments/remarks filed on 12/03/2020 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boughzala et al. (U.S. Pub. 20190379591) in view of Engstrand (U.S. Pub. 20070263625). 

Regarding claim 4 Boughzala disclose a communication system that includes a first communication device and a second communication device that transmits data to the first communication device (para. 51, Fig. 2,  a block diagram illustrating an ECCP Ethernet host pair 100a and 100b), 
the first communication device comprises a first processor configured to calculate a first bandwidth that indicates a bandwidth to be allocated to a data transmission conducted from the second communication device to the first communication device according to information relating to one or more source communication devices including the second communication device (para. 51, Fig. 1, the ECCP Estimator 106 collects the probe information, calculates an estimation of the available bandwidth based on those probes, and returns the bandwidth estimate to the ECCP Controller 104), and 
to notify the second communication device of the calculated first bandwidth (para. 75, The calculated available bandwidth estimation can then be sent to the source node), and 
the second communication device comprises: a second processor configured to calculate a second bandwidth that indicates a bandwidth to be allocated to a data transmission conducted from the second communication device to the first communication device according to information relating to one or more destination communication devices including the first communication device (para. 53, Fig. 2, the same components as FIG. 1, as they would be implemented by two different nodes, Sending Host 100a and Receiving Host 100b, interacting in a network. The ECCP Controller 104a is used by the sending host 100a to generate probes and adjust the transmitting rate); and 
a transmitter configured to transmit data to the first communication device at a rate that does not exceed an upper limit transmission rate, the upper limit transmission rate being determined according to a smaller one of values of the first bandwidth and the second bandwidth (para. 62, The maximum allowed .
Boughzala do not specifically disclose the first processor obtains the first bandwidth by dividing a reception bandwidth of the first communication device by the number of the source communication devices. However Engstrand teaches (para. 20, a user's actual bandwidth on a link is calculated as the sum of the users share in all the sessions subscribed to. The users actual bandwidth is the sum of b.sub.i/n.sub.i for all those sessions).
Boughzala and Engstrand do not specifically disclose when the communication device stops the data transmission to the target communication device, the receiver receives information indicating decreased individual reception bandwidth from the target communication device, the decreased individual reception bandwidth not being zero. However Nobauer teach, the error code 1 "insufficient bandwidth", i.e. an inadequate data rate, being a very frequent error code which points to an inadequate capacity of the communication network, see para 46).
Boughzala, Engstrand and Nobauer are analogous because they pertain to the field of data communication networks and, more specifically, to managing available bandwidth.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Engstrand and Nobauer in the system of Boughzala so the bandwidth available can be 
Regarding claim 7 Boughzala disclose wherein the first processor calculates the first bandwidth according to rates of data respectively received from the source communication devices (para. 47-48, ECCP estimates how much bandwidth is available within a window that is sized equal to a given percentage of the current sending rate (…). In order to keep the switches queue length close to zero, some embodiments include controlling a host's transmission rate rather than controlling the queue length).
Regarding claim 8 Boughzala disclose wherein the first processor decreases the first bandwidth and increases bandwidths to be respectively allocated to the other source communication devices that transmit data to the first communication device when a rate of data transmitted from the second communication device to the first communication device decreases (para. 51, 81, ECCP controls the sending rate using a self-increase process, and a rate decrease process based on negative feedback. Therefore, in some embodiments ECCP does not require an exact estimation of AvBw, it may only require feedback when the link is close to congestion in order to trigger the rate decrease process).
 claim 9 Boughzala disclose wherein the second processor calculates the second bandwidth by dividing a transmission bandwidth of the second communication device by the number of the destination communication devices (para. 47-48, ECCP estimates how much bandwidth is available within a window that is sized equal to a given percentage of the current sending rate (…). In order to keep the switches queue length close to zero, some embodiments include controlling a host's transmission rate rather than controlling the queue length).
Regarding claim 10 Boughzala disclose wherein the second processor divides a transmission bandwidth of the second communication device by the number of the destination communication devices so as to obtain the second bandwidth (para. 78, ECCP helps ensure fairness between all the nodes since they continue probing for the available bandwidth individually while adapting to changes in network conditions).
Regarding claim 11 Boughzala disclose wherein the second processor calculates the second bandwidth according to rates of data respectively transmitted to the destination communication devices (para. 61, The receiver timestamps those probes and, based on the difference between delays of consecutive probes at different rates, it can estimate the amount of available bandwidth along the path between the probe sender and the probe receiver).
Regarding claim 12 Boughzala disclose wherein the second processor decreases the second bandwidth and increases bandwidths to be respectively allocated to the other destination communication devices that receive data from the second communication device when a rate of data transmitted from the second communication device to the first communication device decreases (para. 51, 81, ECCP controls the sending rate using a self-increase process, and a rate decrease process based on negative feedback. Therefore, in some embodiments ECCP does not require an exact estimation of AvBw, it may only require feedback when the link is close to congestion in order to trigger the rate decrease process).
Regarding claim 13 Boughzala disclose wherein when an upper limit rate with respect to data transmitted from the second communication device to the first communication device is specified in advance (para. 47, ECCP controls the sending rate using a self-increase process, and a rate decrease process based on negative feedback. Therefore, in some embodiments ECCP does not require an exact estimation of AvBw, it may only require feedback when the link is close to congestion in order to trigger the rate decrease process), 
the first processor calculates the first bandwidth according to a smaller one of values of a bandwidth obtained by dividing a reception bandwidth of the first communication device by the number of the source communication devices and a bandwidth corresponding to the upper limit rate (para. 50, The various ECCP mechanisms described herein use an end-to-end available bandwidth estimation and/or link utilization estimation technique. This information can be used to adjust the host transmission rate accordingly. This process can be distributed on hosts).
Regarding claim 16 Boughzala disclose wherein when a lower limit rate with respect to data transmitted from the second communication device to the first communication device is specified in advance, the second processor calculates the second bandwidth according to a greater one of values of a bandwidth obtained by dividing a transmission bandwidth of the second communication device by the number of the destination communication devices and a bandwidth corresponding to the lower limit rate (para. 47, ECCP estimates how much bandwidth is available within a window that is sized equal to a given percentage of the current sending rate).
Claim 17 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 1 recites an apparatus corresponding to the system of claim 4 and thus is rejected under the same reason set forth in the rejection of claim 4.
Regarding claim 2 the limitations of claim 2 are rejected in the same manner as analyzed above with respect to claim 9.
Regarding claim 3 the limitations of claim 3 are rejected in the same manner as analyzed above with respect to claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471